DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
 Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-2, 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 12 each recite “wherein the first side of the locking element is elongated in, and parallel to, the direction of engagement”.  Neither side of the locking element (112) is planar, as implied by the term “parallel to”.  It is unclear what shape the first side is required to have.  For the purposes of examination, the limitation “wherein the first side of the locking element is elongated in, and parallel to, the direction of 

    PNG
    media_image1.png
    654
    902
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-2, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al (US 2005/0173206) in view of Rees (DE 2406607) and further in view of Masuda et al (US 2015/0330466).
As per claim 1, Reuter et al discloses a floating caliper (14) for a disc brake, comprising: 
a first half-caliper (20); 
a second half-caliper (14); and
locking means (12); 
wherein the first half-caliper includes a first pad (18) provided with a first friction material ([0018]) and a disc (16);
wherein the second half-caliper is joined to the first half-caliper (14), and wherein the second half-caliper includes a second pad (22) provided with a second friction material ([0018]), a pressure chamber (58) suitable to be placed in communication with a hydraulic circuit, an action piston (32) sliding in said pressure chamber in a direction of action, and suitable to push the second pad against the disc, and a recovery device (38) connected to the action piston, wherein the action piston is translatable in the direction of action;
wherein the locking means is suitable to lock the action piston in a predefined parking position ([0021]), the locking means comprising an electric parking motor (84), a 
wherein the locking element has an elongated shape along a direction of engagement (302), wherein the locking element has a first side (310) and a second side (308), wherein the first side of the locking element is elongated in, and parallel to, the direction of engagement (The first side 310 extends longitudinally), wherein the second side of the locking element includes first (Fig. 8) and second engagement portions (Fig. 8) and first (Fig. 8) and second disengagement portions (Fig. 8), wherein the first engagement portion is located between the first and second disengagement portions in the direction of engagement (Fig. 8), wherein the second disengagement portion is located between the first and second engagement portions in the direction of engagement (Fig. 8), wherein the direction of engagement is orthogonal to the direction of action (308, Fig. 8), and 
wherein the locking element is operatively connected to the electric parking motor by the operative connection ([0032]), and movable by the electric parking motor, in the direction of engagement, from an inactive position, in which the first and second engagement portions of the locking element are not in contact with the recovery device, such that the locking element does not interfere with the action piston (Fig. 1; [0022]), to an active position, in which the first and second engagement portions of the locking element are in contact with the recovery device, such that the first and second engagement portions of the locking element structurally interfere with the action piston, locking the action piston in the parking position (Fig. 3; [0022]); and

wherein the locking element is movable by the electric parking motor in a direction opposite to the direction of engagement, from the active position to the inactive position ([0033]); and
wherein the electric parking motor in the inactive position does not interfere with the action piston (Fig. 1; [0007]).  Reuter et al does not disclose a reaction piston or a pull-type motor.
Rees discloses a disc brake retaining element comprising a reaction piston (4) suitable to support the first pad against a disc; wherein the floating caliper further comprises an elastic element (14) adapted to operate permanently on the reaction piston, the elastic element being pre-stressed in a rest position to make the reaction piston elastically yielding when the braking action acting on it exceeds a predetermined parking action threshold which corresponds to the parking position in which the locking means locks the action piston (4, 14; Page 5, ¶1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer brake pad of Reuter et al by mounting it on a spring-biased piston as taught by Rees in order to prevent rattling caused by vibration. Reuter et al and Rees do not disclose a pull-type motor.
Masuda et al discloses an electric parking brake system wherein the operative connection of the locking means is configured such that the locking element is pulled by 


    PNG
    media_image2.png
    700
    649
    media_image2.png
    Greyscale

As per claim 2, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 12.  Reuter et al further discloses comprising an elastic element (14) suitable to operate permanently on the reaction piston and pre-stressed in a rest condition to make the reaction piston elastically yielding. 
As per claim 5, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 1.  Reuter et al further discloses wherein the electric parking motor 
As per claim 6, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 1.  Reuter et al further discloses wherein the recovery device comprises a wear recovery device (38; [0019]) for recovering by the action piston the wear of the friction material of the pads. 
As per claim 7, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 6.  Reuter et al further discloses wherein the locking means engage the action piston via a recovery bush (70) of the recovery device. 
As per claim 8, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 1.  Reuter et al further discloses comprising primary detection means (210, 206; [0029]) suitable to indicate the presence of the action piston in the parking position or the presence of the second pad in the position corresponding to the parking position of the action piston. 
As per claim 9, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 1.  Reuter et al further discloses comprising detection means (210, 206; [0029]) suitable to indicate the presence of the locking means in an active configuration. 
As per claim 10, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 1.  Reuter et al further discloses comprising detection means (210, 206; [0029]) suitable to indicate the position of the locking means in an inactive configuration. 

actuation means ([0020]); and 
a control unit ([0029]);
wherein the floating caliper includes a first half-caliper (20), a second half-caliper (14), locking means (12), and primary detection means (210, 206; [0029]), wherein the first half-caliper includes a first pad (18) provided with a first friction material ([0018]) and a disc (16), wherein the second half-caliper is joined to the first half-caliper (14), wherein the second half-caliper includes a second pad (22) provided with a second friction material ([0018]), a pressure chamber (58) suitable to be placed in communication with a hydraulic circuit, an action piston (32) sliding in said pressure chamber in a direction of action, and suitable to push the second pad against the disc, and a recovery device (38) connected to the action piston, wherein the action piston is translatable in the direction of action, wherein the locking means is suitable to lock the action piston in a predefined parking position ([0021]), the locking means comprising an electric parking motor (84), a locking element (302), and an operative connection between the electric parking motor and the locking element ([0022]), and 
wherein the locking element has an elongated shape along a direction of engagement (302), wherein the locking element has a first side (310) and a second side (308), wherein the first side of the locking element is elongated in, and parallel to, the direction of engagement (The first side 310 extends longitudinally), wherein the second side of the locking element includes first (Fig. 8) and second engagement portions (Fig. 8) and first (Fig. 8) and second disengagement portions (Fig. 8), wherein the first 
wherein the locking element is operatively connected to the electric parking motor by the operative connection ([0032]), and movable by the electric parking motor, in the direction of engagement, from an inactive position, in which the first and second engagement portions of the locking element are not in contact with the recovery device, such that the locking element does not interfere with the action piston (Fig. 1; [0022]), to an active position, in which the first and second engagement portions of the locking element are in contact with the recovery device, such that the first and second engagement portions of the locking element structurally interfere with the action piston, locking the action piston in the parking position (Fig. 3; [0022]), and 
wherein the primary detection means is suitable to provide an indication indicating the presence of the action piston in the parking position or the presence of the second pad in the position corresponding to the parking position of the action piston (210, 206; [0029]); 
wherein the actuation means is configured to actuate parking braking ([0029]); and 
wherein the control unit is operatively connected to the locking means, to the parking braking actuation means, and to the primary detection means ([0029]), and wherein the control unit is programmed so that in the presence of an activation signal 
wherein the locking means is reversible by actuation, by commanding the electric parking motor, to cause the locking element to be disengaged from the action piston such that, in the absence of a service-braking action, the action piston and the reaction piston release the disc (Fig. 6-8; [0033]); and
wherein the locking element is movable by the electric parking motor in a direction opposite to the direction of engagement, from the active position to the inactive position ([0033]); and
wherein the electric parking motor in the inactive position does not interfere with the action piston (Fig. 1; [0007]).  Reuter et al does not disclose a reaction piston or a pull-type motor.
Rees discloses a disc brake retaining element a reaction piston (4) suitable to support the first pad against a disc, wherein the floating caliper further comprises an elastic element (14) adapted to operate permanently on the reaction piston, the elastic element being prestressed in a rest position to make the reaction piston elastically yielding when the braking action acting on it exceeds a predetermined parking action threshold which corresponds to the parking position in which the locking means locks the action piston (4, 14; Page 5, ¶1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer brake pad of Reuter et al by mounting it on a spring-biased piston as taught by 
Masuda et al discloses an electric parking brake system wherein the operative connection of the locking means is configured such that the locking element is pulled by the electric parking motor in the direction opposite to the direction of engagement, from the active position to the inactive position ([0136]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push-type solenoid actuator of Reuter et al by forming it as a pull-type actuator as taught by Masuda et al in order to favor a brake-application state for safety as such a modification represents one of two solenoid controlling options (See MPEP 2143 (I)(E)).
As per claim 12, Reuter et al discloses a floating caliper (14) for a disc brake, comprising:
a first half-caliper (20);
a second half-caliper (14); and
locking means (12);
wherein the first half-caliper includes a first pad (18) provided with a first friction material ([0018]) and a disc (16);
wherein the second half-caliper is joined to the first half-caliper (14), and wherein the second half-caliper includes a second pad (22) provided with a second friction material ([0018]), a pressure chamber (58) suitable to be placed in communication with a hydraulic circuit, and an action piston (32) sliding in said pressure chamber in a direction of action, and suitable to push the second pad against the disc, and a recovery 
wherein the locking means is suitable to lock the action piston in a predefined parking position ([0021]), the locking means comprising an electric parking motor (84), a locking element (302), and an operative connection between the electric parking motor and the locking element ([0022]), and 
wherein the locking element has an elongated shape along a direction of engagement (302), wherein the locking element has a first side (310) and a second side (308), wherein the first side of the locking element is elongated in, and parallel to, the direction of engagement (The first side 310 extends longitudinally), wherein the second side of the locking element includes first (Fig. 8) and second engagement portions (Fig. 8) and first (Fig. 8) and second disengagement portions (Fig. 8), wherein the first engagement portion is located between the first and second disengagement portions in the direction of engagement (Fig. 8), wherein the second disengagement portion is located between the first and second engagement portions in the direction of engagement (Fig. 8), wherein the direction of engagement is orthogonal to the direction of action (308, Fig. 8), and 
wherein the locking element is operatively connected to the electric parking motor by the operative connection ([0032]), and movable by the electric parking motor, in the direction of engagement, from an inactive position, in which the first and second engagement portions of the locking element are not in contact with the recovery device, such that the locking element does not interfere with the action piston (Fig. 1; [0022]), to an active position, in which the first and second engagement portions of the locking 
wherein the locking means is reversible by actuation, by commanding the electric parking motor, to cause the locking element to be disengaged from the action piston such that, in the absence of a service-braking action, the action piston and the reaction piston release the disc (Fig. 6-8; [0033]); 
wherein the locking element is movable by the electric parking motor in a direction opposite to the direction of engagement, from the active position to the inactive position ([0033]); and
wherein the electric parking motor in the inactive position does not interfere with the action piston (Fig. 1; [0007]).  Reuter et al does not disclose a reaction piston or a pull-type motor.
Rees discloses a disc brake retaining element comprising a reaction piston (4) suitable to support the first pad against a disc; wherein the reaction piston is elastically yielding when the braking action acting on it exceeds a predetermined parking action threshold which corresponds to the advancement of the action piston in the parking position in which the locking means locks the action piston (4, 14; Page 5, ¶1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer brake pad of Reuter et al by mounting it on a spring-biased piston as taught by Rees in order to prevent rattling caused by vibration.  Reuter et al and Rees do not disclose a pull-type motor.
.
Response to Arguments
7.	Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1, 11 and 12 under Reuter et al, Rees and Masuda et al, the applicant argues that:
“Reuter does not suggest the locking-element configuration of amended claim 1.  Reuter has a central wedge 74 with inclined surfaces 86, 88. The first surface 86 engages inclined portions of a wedge plate 70. The opposite inclinations of the central wedge surface 74 and the wedge plate 70 are such that the rotational orientation of the wedge plate 70 cannot be changed. The central wedge 74 is keyed into the wedge plate 70 (Fig. 4), and the wedge plate 70 is connected to a fixed wedge plate 72 by springs 81. The first wedge plate 70 cannot be rotated around an adjuster screw 40 (Fig. 1) - presumably the screw 40 has to be accessed in a disassembled condition, in contrast to what is permitted by the configuration recited in amended claim 1, where the bush (98) is rotatable for wear recovery” (Pages 9-10).

The claims do not mention rotation as argued.  The disclosure does not appear to support rotating the locking element. 
The applicant argues that:
“Moreover, the Reuter central wedge 74 must move at least slightly to the left as it is moved upwardly (as viewed in Fig. 1) by the solenoid 84. The central axis of the wedge 74 does not remain aligned with the illustrated axis 82. The central wedge axis starts out aligned with the illustrated axis 82 but is moved to the left, out of alignment with the illustrated axis 82, as the 

The claims do not require the locking element to maintain a particular alignment relative to other brake components.  Limitations such as “the action piston is translatable in the direction of action” include diagonal motions, so long as one of the vectors corresponds to the “direction of action”. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657               

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657